DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 17, 2022.
Applicant's election with traverse of Group I in the reply filed on February 17, 2022 is acknowledged.  The traversal is on the ground(s) that the groups of species are not mutually exclusive or special technical features and pertain to only different features of the same fully-electric lift device.  This is not found persuasive because the technical features recited in the different group of species are provided to solve specific problems in the art specifically a steering system, a rotatable platform, a boom assembly configuration and a stable leveling system, the claims do not comprise the same or corresponding special technical features claimed in each group of species, thus the technical relationship between the subject matter of the claims required is lacking and the claims are not so linked as to form a single general inventive concept as required, thus lacking unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinolift EP 3112312 in view of Iotti US 2020/0031643 and Li CN 203006872.

    PNG
    media_image1.png
    331
    466
    media_image1.png
    Greyscale

Dinolift discloses a boom lift capable of being fully electric, comprising: a base assembly (110) comprising a base (110) and a turntable (slewing mechanism, not shown, ¶0013-14) configured to be driven to rotate relative to the base by an electric turntable motor (electric motor, 111); a lift assembly (120) coupled with the turntable, wherein the lift assembly comprises a plurality of articulated arms (122, 123, 124, 125) configured to be driven to increase and decrease in height by a plurality of electric linear 
Dinolift discloses the use of one motor (111) for electronically controlling the movement of the telehandler (100), the plurality of tractive elements, the turntable and the linear actuators.  It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the telehandler of Dinolift to include separate motors for each as claimed as it would provide the same function of operating the selective parts via the controller.  Furthermore, Iotti teaches the use of a plurality of motors (4 and 41-49) for operating an electric telehandler wherein an electric storage device (7) is provided for powering the plurality of motors, thus it is known in the art to provide multiple motors to power selective parts of the telehandler/boom lift.
As for claim 2, Dinolift does not explicitly disclose but it is inherent that the wheels (109) are capable of being driven by a steering system (not shown) and is configured to drive the plurality of tractive elements to pivot to indicate a turn of the fully electric boom lift.  Furthermore, the prior art of Li further teaches such a pivoting steering system for wheels of a lift as shown in Fig. 4 below.  It therefore would have 

    PNG
    media_image2.png
    486
    279
    media_image2.png
    Greyscale

As for claim 3, the modified Dinolift teaches a steering system comprising: a linear electric steering actuator (Li 41) pivotally coupled to the base at a first end , and fixedly coupled with an arcuate steering member (Li 424) at a second end; and a steering knuckle (Li 425) rotatably coupled with one of the plurality of tractive elements (wheels) and pivotally coupled with the base; wherein the arcuate steering member (Li, 424) is pivotally coupled with the steering knuckle and is configured to drive the steering knuckle to pivot as the linear electric steering actuator 
As for claim 4, the modified Dinolift teaches wherein the controller (112) is configured to operate the electric wheel motor and the linear electric steering actuator to drive and steer the fully electric boom lift for transportation of the fully electric boom lift (¶0021-23 and ¶0027-29).
As for claims 11-13, the modified Dinolift teaches the claimed invention as recited.  Claim 11 and 13 recites all the structural limitations as recited in claim 1 and 3, the main difference being the preamble reciting an electric lifting device.  The modified Dinolift further teaches wherein the electric lift device is a telehandler (Iotti) or a boom lift (Dinolift) as recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723